NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in telephone interviews with Attorney Alex Jacobs (Reg. No. 76,319) on April 28, 2021 and June 11, 2021.

The application has been amended as follows: 

	IN THE CLAIMS:

	Claims 3 and 17 are amended.

3.    (Currently amended) The fixed abrasive article of claim [[2]] 1, wherein the each of the shaped abrasive particles or elongated abrasive particles further comprise a rake angle within a range of +90 to -90 degrees with respect to a workpiece surface that is parallel to the edge of the body.

	17.    (Currently amended) A fixed abrasive article comprising: a body having abrasive particles contained within a bond material, the abrasive particles including a plurality of shaped abrasive particles or elongated abrasive particles having an aspect ratio of length:width of at least 1.1:1, wherein at least a portion of the shaped abrasive particles or elongated abrasive particles have a predetermined rotational orientation relative to a side surface of the body and the longitudinal axis of the shaped abrasive particles or elongated abrasive particles including a rake angle ranging from +45 to -45 degrees, and wherein the rake angle defines an angle between a cutting surface of the shaped abrasive particles or elongated abrasive particles and a line perpendicular to a workpiece surface, wherein the workpiece surface is parallel to the edge of the body and wherein the portion includes at least 50% of the total abrasive particles within the body.

Reasons for Allowance
Claims 1 and 3-20 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein at least a portion of the shaped abrasive particles or elongated abrasive particles have a predetermined rotational orientation relative to a side surface of the body and the longitudinal axis of the shaped abrasive particles or elongated abrasive particles including a placement angle ranging from +45 degrees to -45 degrees” and independent claim 17 with particular attention to “wherein at least a portion of the shaped abrasive particles or elongated abrasive particles have a predetermined rotational orientation 
United States Pre-Grant Patent Application Publication No. 2015/0183089 A1 to Iyengar et al. (hereinafter “Iyengar”) teaches at least one embodiment where the abrasive article is a bonded abrasive article and the shaped abrasive particles are contained in a three dimensional matrix of bond material (pars. [0107-108] of Iyengar). In at least one embodiment, Iyengar teaches the shaped abrasive particles or elongated abrasive particles are positioned such that when drawing a radial axis extending through the midpoint of the major surface of the shaped abrasive particle of FIG. 8A the angle formed between the bisecting axis and radial axis is an acute angle and is equivalent to Applicant’s claim terms “placement angle” and “rake angle” (pars. [0117], [0145-146]; FIG. 8A; the bisecting axis of Iyengar is equivalent to Applicant’s claim term “a longitudinal axis”).  However, Iyengar does not teach or suggest the shaped abrasive particles have “a predetermined rotational orientation relative to a side surface of the body and the longitudinal axis of the shaped abrasive particles or elongated abrasive particles” according to Applicant’s independent claims 1 and 17.
There is no obvious reasons to modify the teachings of Iyengar and teach “wherein at least a portion of the shaped abrasive particles or elongated abrasive particles have a predetermined rotational orientation relative to a side surface of the body and the longitudinal axis of the shaped abrasive particles or elongated abrasive particles including a placement angle ranging from +45 degrees to -45 degrees” according to Applicant’s independent claim 1 or “wherein at least a portion of the shaped abrasive particles or elongated abrasive particles have a predetermined rotational orientation relative to a side surface of the body and the longitudinal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731